                                                                                     FILED
                  IN THE UNITED STA                  S DISTRICT COURT
                      FOR THE DISTRI                  OF MONTANA                       MAR 0 1t 2020
                           MISSOUL                    !VISION                       Clerk, U.S. District Court
                                                                                      D1stnct Of Montana
                                                                                            Uieeoula

 ALTA JOY LOAGUE and ROBERT                                   CV 20-07-M-DWM
 W.LOAGUE,

                      Plaintiffs,
                                                                     ORDER
 vs.

 ETHICON, INC., and JOHNSON &
 JOHNSON,

                       Defendants.


       On December 3, 2013, Plaintiffs Al            Joy Loague and Robert W. Loague

( collectively "Loagues") brought this pro       I   ct liability action for damages that

arose from the surgical implantation ofth            rolift+M pelvic mesh device as part of

a multidistrict litigation. (Doc. 1.) On J       nary 9, 2020, this case was transferred

to the District of Montana for resolution. h oc. 39.) At the time of transfer,
                                                 I
Defendants Ethicon, Inc. and Johnson & J 'h nson's (collectively "Defendants")

                                                       judgment, (Doc. 29), remained

pending. That motion is addressed here.

       Of the 17 causes of action raised on he Loagues' short-form complaint, (see

Doc. I), Defendants seek partial summary t dgment on the Loagues' claims for

Strict Liability - Manufacturing Defect (        1   unt II); Strict Liability - Failure to


                                             1
Warn (Count III); Strict Liability - Defee il e Product (Count IV); Common Law

Fraud (Count VI); Fraudulent Concealme              (Count VII); Constructive Fraud
                                                I
(Count VIII); Negligent Misrepresentatio1 (Count IX); Breach of Express and

Implied Warranty (Counts X, XI); Violatirr of Consumer Protection Laws (Count

XII); and Unjust Enrichment (Count XIV (Doc. 29). Defendants also seek

summary judgment on any claim regardin the mesh product implanted into Alta

Loague on October 16, 2013. (Jd.) In the October 25, 2018 response, the

Loagues indicated that they do not plan to ursue any of these claims. (Doc. 32 at

1.) That position was reaffirmed in the p       ies' joint trial plan. (Doc. 59 at 10.)

      Accordingly, IT IS ORDERED that               efendants' motion for partial summary

judgment (Doc. 29) is GRANTED as to c r ts II, III, IV, VI, VII, VIII, IX, X, XI,

XII, and XIV. Counts I, V, XIII, XV, XV t and XVII remain pending. 1

      DATED this~           of March, 20        l



1
   Neither Defendants' partial motion for s ! mary judgment nor the Loagues'
response addresses Count XIII - Gross N ligence. But because the Loagues
intend to pursue their claim for negligence (Count I), their gross negligence claim
( Count XIII) remains pending at this point
                                            2
